EXHIBIT 10.1


SECOND AMENDMENT


THIS SECOND AMENDMENT (this “Amendment”) dated as of February 21, 2018 to the
Credit Agreement referenced below is among TENNESSEE VALLEY AUTHORITY, a wholly
owned corporate agency and instrumentality of the United States of America (the
“Borrower”) and BANK OF AMERICA, N.A., as a Lender and as Administrative Agent.


W I T N E S S E T H


WHEREAS, pursuant to the February Maturity Credit Agreement dated as of August
7, 2015 (as amended, modified, supplemented, increased and extended from time to
time, the “Credit Agreement”) among the Borrower, the Lender identified therein
and the Administrative Agent, the Lender agreed to make extensions of credit to
the Borrower; and


WHEREAS, the parties have requested certain modifications to the Credit
Agreement and the parties have agreed to the requested modifications on the
terms and conditions set forth herein.


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.    Defined Terms. Capitalized terms used herein but not otherwise defined
herein shall have the meanings provided to such terms in the Credit Agreement.


2.    Amendments to the Credit Agreement.


2.1    The following definitions, set forth in Section 1.01 of the Credit
Agreement, are hereby amended and restated in their entirety to read as follows:


“Arranger” means Bank of America, N.A., an affiliate of Merrill Lynch, Pierce,
Fenner & Smith, Incorporated (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the date of
this Agreement), in its capacity as sole lead arranger and sole bookrunner.


“Maturity Date” means February 1, 2022; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.


“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.


2.2    The following definition is hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order:


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for







--------------------------------------------------------------------------------





purposes of Title I of ERISA or Section 4975 of the Internal Revenue Code) the
assets of any such "employee benefit plan" or "plan".


2.3    Section 5.11 of the Credit Agreement is hereby amended to add a new
subsection (d) to read as follows:


(d)    The Borrower represents and warrants as of the effective date of the
Second Amendment to this Agreement that the Borrower is not and will not be
using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified by
Section 3(42) of ERISA) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments.


2.4    Schedule 10.02 to the Credit Agreement is hereby amended to replace the
address listed after “With a copy to:” for notices to the Administrative Agent
to:


Bank of America, N.A.
NC1-001-05-13
One Independence Center
101 North Tryon St
Charlotte NC 28255
Attention: Document Retention Team
Telephone: (980) 387-5436
Facsimile: (866) 255-9922


2.5    Schedule 10.02 to the Credit Agreement is hereby amended to replace the
address listed after “With a copy to:” for notices to Bank of America, N.A., in
its capacity as L/C Issuer, to:


Bank of America, N.A.
NC1-001-05-13
One Independence Center
101 North Tryon St
Charlotte NC 28255
Attention: Document Retention Team
Telephone: (980) 387-5436
Facsimile: (866) 255-9922


3.    Conditions Precedent. This Amendment shall become effective as of the date
set forth above upon satisfaction of each of the following conditions precedent:


(a)    receipt by the Administrative Agent of counterparts of this Amendment
executed by the Borrower and the Lender;


(b)    receipt by the Administrative Agent of resolutions and certificate of
incumbency of the Borrower evidencing the authority of the Borrower to enter
into this Amendment certified by the Secretary or by an Assistant Secretary of
the Borrower to be true and correct as of the date hereof; and


2

--------------------------------------------------------------------------------








(c)    receipt by the Administrative Agent of an opinion of legal counsel to the
Borrower, addressed to the Administrative Agent and the Lender, dated as of the
date hereof, and in form and substance satisfactory to the Administrative Agent.


4.    No Other Changes. Except as expressly modified hereby, all of the terms
and provisions of the Loan Documents shall remain in full force and effect.


5.    Reaffirmation of Representations and Warranties; No Default. The Borrower
represents and warrants that each representation and warranty set forth in the
Loan Documents is true and correct in all material respects as of the date
hereof (except those that expressly relate to an earlier date or period). No
Default or Event of Default has occurred and is continuing or would result from
giving effect to this Amendment.


6.    Counterparts; Delivery. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart. Delivery of an executed
counterpart of this Amendment by facsimile or other electronic imaging means
shall be effective as an original.


7.    Governing Law. Except for those sections that specifically reference a
federal statute or regulation, this Amendment shall be deemed to be a contract
made under, and for all purposes shall be construed in accordance with, the laws
of the State of Tennessee. The foregoing notwithstanding, to the extent the
following defenses would be available to the Borrower under federal law, then
such defenses shall be available to the Borrower in connection with this
Amendment: (i) non-liability for punitive damages, (ii) exemption from
anti-trust laws, (iii) the Borrower cannot be contractually bound by
representation of an employee made without actual authority, (iv) presumption
that government officials have acted in good faith and (v) limitation on the
application of the doctrine of equitable estoppel to the government. For the
avoidance of doubt, the Credit Agreement, as amended by this Amendment, shall
continue to be governed by Section 10.15, Governing Law; Jurisdiction; Etc., and
not by Section 7, Governing Law, of this Amendment.




[Signature Page Follows]




3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Second Amendment to the February Maturity Credit Agreement to be duly executed
and delivered as of the date first above written.




 
 
BORROWER:
TENNESSEE VALLEY AUTHORITY
 
 
 
 
 
By:  /s/Tammy W. Wilson                           
 
Name: Tammy W. Wilson
 
Title: Vice President, Treasurer and
 
Chief Risk Officer
 
 
ADMINISTRATIVE
 
AGENT:
BANK OF AMERICA, N.A., as Administrative Agent
 
 
 
 
 
By:  /s/ John M. Hall                                     
 
Name: John M. Hall
 
Title: Senior Vice President
 
 
 
 
LENDER:
BANK OF AMERICA, N.A., as a Lender
 
 
 
 
 
By:  /s/ John M. Hall                                     
 
Name: John M. Hall
 
Title: Senior Vice President
 
 
















